DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 1/2/2019. This action is Non-Final. Claims 1 – 20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 10,206,770. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 10,206,770 appears to anticipate claim 1 of current application 16/238,290.
US Patent 10,206,770
Current Application 16/238,290
1.  A method for generating load plans used to load data from data sources into data warehouses, the method comprising: 

receiving, at a computer system, one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse, one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources;  


wherein the one or more phases comprises one of a source data extract phase, a source independent load phase, and a post load process phase;  and 

for each data source definition in the one or more data source definitions: 

configuring, with a processor associated with the computer system, the one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies, 


wherein each of the plurality of predefined load plan components automatically specifies one or more tasks indicative of how data is to be loaded between a data source and a data warehouse, and 

configuring, with the processor associated with the computer system, the one or more of the plurality of predefined load plan components based on satisfying one or more runtime dependencies between the one or more tasks in the one or more of the plurality of predefined load plan components, 

wherein the runtime dependencies are calculated based on association information, wherein the association information comprises an association of dimension to fact, or an association of the dimension or fact to corresponding staging tables;  and 

generating, with the processor associated with the computer system, a load plan based on the configured one or more phases and the configured one or more of the plurality of predefined load plan components.  


receiving, at a computer system, one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse, one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources;  and 













configuring, with a processor associated with the computer system, for each data source definition in the one or more data source definitions, one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies, 

wherein each of the plurality of predefined load plan components specifies one or more tasks indicative of how data is to be loaded between the data source and the data warehouse.  

 
2.  The method of claim 1 wherein determining, with the processors associated with the computer system, how to configure the one or more phases with the one or more of the plurality of predefined load plan components comprises: 
determining one or more fact groups associated with the one or more data sources of the data source definition;  
determining one or more dimensions based on dimension dependencies for the determined fact groups associated with the one or more data sources of the data source definition;  and 
determining staging information associated with the determined fact groups and the determined dimensions. 
2.  The method according to claim 1, wherein the load plan comprises a data integrator load plan.  
 
 
     3.  The method of claim 1 wherein determining, with the processor associated with the computer system, how to configure the one or more of the plurality of predefined load plan components comprises: determining intermediate sources used in the one or more tasks of each of the one or more of the plurality of predefined load plan components;  and 

configuring one or more of the one or more tasks of each of the one or more of the plurality of predefined load plan components based on the intermediate sources.  
3.  The method according to claim 1, wherein the data warehouse comprises an extract, transform, load (ETL)-based data warehouse. 
 
 
   4.  The method of claim 1 further comprising configuring at least one of the plurality of predefined load plan components based on a set of load plan rules. 
4.  The method according to claim 1, wherein loading the load plan comprises a source data extract (SDE) phase, a source independent load (SIL) phase, and a post load process (PLP) phase.  
 
 
     5.  The method of claim 4 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more fact tables belonging to one or more fact groups. 
5.  The method according to claim 4, wherein the source data extract (SDE) phase comprises extracting data from one or more source systems and loading one or more staging tables. 
 
 
    6.  The method of claim 4 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more dimension dependencies to one or more fact groups. 
 6.  The method according to claim 5, wherein the source independent load (SIL) phase comprises loading the one or more staging tables to one or more dimension tables and/or fact tables. 
 
 
    7.  The method of claim 4 wherein at least one rule configures a design time dependency or a runtime dependency based on staging tables related to fact groups or dimensions. 
 7.  The method according to claim 5, wherein a post load process (PLP) phase comprises loading data into one or more aggregate tables.  
 
 
  8.  The method of claim 4 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more source tables required to support a fact group or dimension. 
8.  The method according to claim 1, wherein the load plan corresponds to a subset of fact tables to be populated in the data warehouse.  
 
 
    9.  The method of claim 4 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more keywords associating tables to fact groups or dimensions. 
9.  The method according to claim 8, wherein the load plan is an executable object configured to organize a plurality of tasks based on a pre-defined order of the subset of fact tables to be loaded. 
 
10.  The method according to claim 1, wherein design time dependencies are addressed separately from run time dependencies.  
 
11.  The method according to claim 1, wherein the load plan is stored in a load plan folder in a data integrator repository of the computer system. 
 
12.  The method according to claim 1, further comprising displaying, on a user interface, one or more pre-defined load plans comprising a plurality of loading sequences and a plurality of dependencies for a plurality of different types of source systems and fact groups for loading into the data warehouse. 


    10.  A non-transitory computer-readable medium storing computer-executable code for generating load plans used to load data from data sources into data warehouses, the non-transitory computer-readable medium comprising: 


code for receiving one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse, one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources;  

code for receiving information indicative of one or more phases for loading data between data sources and data warehouses, wherein the one or more phases comprises one of a source data extract phase, a source independent load phase, and a post load process phase;  and 

code for, for each data source definition in the one or more data source definitions: 

configuring the one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies, wherein each of the plurality of predefined load plan components automatically specifies one or more tasks indicative of how data is to be loaded between a data source and a data warehouse, and 

configuring the one or more of the plurality of predefined load plan components based on satisfying one or more runtime dependencies between the one or more tasks in the one or more of the plurality of predefined load plan components, wherein the runtime dependencies are calculated based on association information, wherein the association information comprises an association of dimension to fact, or an association of the dimension or fact to corresponding staging tables;  and 

code for generating a load plan based on the configured one or more phases and the configured one or more of the plurality of predefined load plan components. 
 13.  A non-transitory computer-readable medium comprising instructions which, when executed by one or more processors of a computer system, causes the one or more processors to generate a load plan used to load data from a data source into a data warehouse, the instructions comprising:

receive one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse, one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources;  and 












configure one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies, wherein each of the plurality of predefined load plan components specifies one or more tasks indicative of how data is to be loaded between the one or more data sources and the data warehouse.  
 
 
     11.  The non-transitory computer-readable medium of claim 10 wherein the code for determining how to configure the one or more phases with the one or more of the plurality of predefined load plan components comprises: code for determining one or more fact groups associated with the one or more data sources of the data source definition;  code for determining one or more dimensions based on dimension dependencies for the determined fact groups associated with the one or more data sources of the data source definition;  and
 
code for determining staging information associated with the determined fact groups and the determined dimensions. 
14.  The computer-readable medium according to claim 13, wherein the load plan is stored in a load plan folder in a data integrator repository of the computer system.  
 
 
  12.  The non-transitory computer-readable medium of claim 10 wherein the code for determining how to configure the one or more of the plurality of predefined load plan components comprises: code for determining intermediate sources used in the one or more tasks of each of the one or more of the plurality of predefined load plan components;  and code for configuring one or more of the one or more tasks of each of the one or more of the plurality of predefined load plan components based on the intermediate sources. 
15.  The computer-readable medium according to claim 13, wherein the data warehouse comprises an extract, transform, load (ETL)-based data warehouse. 
 
 
  13.  The non-transitory computer-readable medium of claim 10 further comprising code for configuring at least one of the plurality of predefined load plan components based on a set of load plan rules. 
 16.  The computer-readable medium according to claim 13, wherein loading the load plan comprises a source data extract (SDE) phase, a source independent load (SIL) phase, and a post load process (PLP) phase. 
 
 
     14.  The non-transitory computer-readable medium of claim 13 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more fact tables belonging to one or more fact groups. 
 
 
 
 15.  The non-transitory computer-readable medium of claim 13 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more dimension dependencies to one or more fact groups.  
 
 
 
   16.  The non-transitory computer-readable medium of claim 13 wherein at least one rule configures a design time dependency or a runtime dependency based on staging tables related to fact groups or dimensions.  
 
 
 
   17.  The non-transitory computer-readable medium of claim 13 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more source tables required to support a fact group or dimension. 
 
 
 
  18.  The non-transitory computer-readable medium of claim 13 wherein at least one rule configures a design time dependency or a runtime dependency based on one or more keywords associating tables to fact groups or dimensions.  
 
 
 
    19.  A system for generating load plans used to load data from data sources into data warehouses, the system comprising: 

a hardware processor;  and a non-transitory memory storing a set of instructions which when executed by the processor configure the processor to: 

receive one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse, one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources; 

receive information indicative of one or more phases for loading data between data sources and data warehouses, wherein the one or more phases comprises one of a source data extract phase, a source independent load phase, and a post load process phase;  and 

for each data source definition in the one or more data source definitions: 

configure the one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies, wherein each of the plurality of predefined load plan components automatically specifies one or more tasks indicative of how data is to be loaded between a data source and a data warehouse, and 

configure the one or more of the plurality of predefined load plan components based on satisfying one or more runtime dependencies between the one or more tasks in the one or more of the plurality of predefined load plan components, wherein the runtime dependencies are calculated based on association information, wherein the association information comprises an association of dimension to fact, or an association of the dimension or fact to corresponding staging tables;  and 
generate a load plan based on the configured one or more phases and the configured one or more of the plurality of predefined load plan components. 
 17.  A system for generating a load plan used to load data from a data source into a data warehouse, the system comprising: 

one or more processors;  and a memory storing a set of instructions which when executed by the one or more processors causes the one or more processors to: 

receive one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse, one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources;  and 











configure one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies, wherein each of the plurality of predefined load plan components specifies one or more tasks indicative of how data is to be loaded between a data source and a data warehouse. 
 
 
  20.  The method according to claim 1, wherein the plurality of predefined load plan components comprise one of projector type components and selector type components. 
18.  The system according to claim 17, wherein the load plan is stored in a load plan folder in a data integrator repository of the system.   
 
 
     21.  The method according to claim 1, wherein the source data extract phase comprises loading all staging states, wherein the source independent load phase comprises loading data from the staging tables into respective dimension or fact tables, and wherein the post load process phase comprises loading the data into aggregate tables.  
19.  The system according to claim 17, wherein the data warehouse comprises an extract, transform, load (ETL)-based data warehouse. 
 
 
    22.  The method according to claim 1, wherein metadata for loan plan generation is stored in a shared central repository. 
20.  The system according to claim 17, wherein loading the load plan comprises a source data extract (SDE) phase, a source independent load (SIL) phase, and a post load process (PLP) phase.
 
 
     23.  The method according to claim 1, wherein the computer system is configured based on an extract, load and transform (ELT) architecture. 
 
 
 
    24.  The method according to claim 1, wherein intra-entity design time dependencies are seeded in a repository and are known at design time.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilder et al., U.S. Patent Application Publication No.: 2013/0173539 (Hereinafter “Gilder”), and further in view of Castellanos et al., U.S. Patent Application Publication No.: 2010/0280990 (Hereinafter “Castellanos”).
		Regarding claim 1, Gilder teaches, a method for generating a load plan used to load data from a data source into a data warehouse, the method comprising:
		receiving, at a computer system, one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse (Gilder [0099]: Yet another aspect of the invention includes the idea of a "database repeater" or a "dynamic ETL" to move data from one LOB system to another of the same or different type using a combination of the unique features.  This improves upon existing "Extract Transform and Load" (ETL) systems that have a fixed taxonomy and fixed understanding of what data inputs come in and how they are mapped or transformed into a combined data source, typically a data warehouse.  The system's ability to use a dynamic command language to work on dynamic data sets and extract, compare and replicate them including handling different data source schema variances at the source and dynamically creating compatible destination consolidation sources.”), one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources (Gilder [0103]: These definitions may be stored as records in a definition server database 212 which can contain definitions for multiple sites, groups of sites, multiple LOB applications at a set of sites and for multiple collection customers.  The definition records may be stored in the definition server with one definition record per Zor (or type of remote collection customer) for each local LOB database 206 or table to collect from and or for specific "edge case" schema variation or local operating condition.); and
Gilder does not clearly teach, configuring, with a processor associated with the computer system; However, Castellanos [0097] teaches, “The processing unit 640 communicates with memory 610 and algorithms 620 via one or more buses 650 and performs operations and tasks necessary for executing embodiments in accordance with the invention.”
for each data source definition in the one or more data source definitions (Castellanos [0056]: To populate the process data warehouse 450, data is first extracted from the different event log databases 410 into the landing tables 435 of the staging area 420.  To define the schema of such tables, one exemplary embodiment uses a graphical user interface (GUI) that allows the user to check off the tables and fields of the source logs from where event data will be extracted.  This procedure generates a schema definition script in SQL Data Definition Language (DDL) for creating the corresponding landing tables 435.  It is in these tables where the extracted event data will land.  For example, if a message broker log had a table for messages with fields &lt;message_id, value1, value2, timestamp&gt; and all of these fields are extracted to map a message event into a business data change, then they will be checked off and the following definition statement will automatically be generated (modifying the definition imported from the source):), 
one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies (Castellanos [0013]: One exemplary embodiment for business process warehousing uses a set of predefined templates.  The templates capture semantics of transformation from events in an IT infrastructure captured in logs to business data changes.  Other templates capture semantics of the transformation from business data changes to process execution data.  These templates correspond to two phases of the transformation process.  In each phase there are two levels of mapping: logical mappings and physical mappings.  Both mappings are prescriptive but the first ones are agnostic with respect to the ETL implementation language whereas the latter ones are not since they are already executable.), 
wherein each of the plurality of predefined load plan components specifies one or more tasks (Castellanos [0097]: tasks necessary for executing) indicative of how data is to be loaded (Castellanos [0003]: One aspect of the database systems is an Extract-Transform-Load (ETL) process.  This process extracts data from a source, transforms the data for operational requirements, and then loads the data into the database or data warehouse.) between the data source and the data warehouse (Castellanos [0026]: Exemplary embodiments in accordance with the invention automate the design and implementation of ETL of business process executions.  The source data consists of logs of IT events that indicate the start and completion of the activities of the business process performed on the underlying IT infrastructure.  Exemplary embodiments provides methods and systems to interpret and correlate these IT events.  The target is the data warehouse where the process execution data will be loaded (called process warehouse).  The schema of the data warehouse is designed to allow querying of task and process execution data for process monitoring, reporting, and analysis.  To load the process warehouse, the source data undergoes some transformations.  Exemplary embodiments construct predefined generic templates that embody the semantics of the transformations.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Gilder et al. to the Castellanos et al.’s system by adding the feature of transforming data. Ordinary skilled artisan would have been motivated to do so to provide Gilder’s system with enhanced data transfer. (See Castellanos [0003], [0056] and [0104]). In addition, the references (Gilder and Castellanos) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method according to claim 1, wherein the load plan comprises a data integrator load plan (Gilder [0098]: A significant aspect of the invention is the ability to replicate data between systems including new "cloud" or Software-as-a-Service (SaaS) systems including "data forwarding" from existing legacy devices by integrating them with cloud based data consolidation systems.  Of particular note is the ability for the invention to include other cloud based systems as data sources via the support of WebService as data source.  Thus a hybrid cloud architecture can be supported between legacy LOB systems by replicating or sending their data to new cloud systems and or collect from multiple cloud systems into a single cloud system.).
Regarding claim 3, the method according to claim 1, wherein the data warehouse comprises an extract, transform, load (ETL)-based data warehouse (Gilder [0099]: Yet another aspect of the invention includes the idea of a "database repeater" or a "dynamic ETL" to move data from one LOB system to another of the same or different type using a combination of the unique features.  This improves upon existing "Extract Transform and Load" (ETL) systems that have a fixed taxonomy and fixed understanding of what data inputs come in and how they are mapped or transformed into a combined data source, typically a data warehouse.  The system's ability to use a dynamic command language to work on dynamic data sets and extract, compare and replicate them including handling different data source schema variances at the source and dynamically creating compatible destination consolidation sources.”).
Regarding claim 4, the method according to claim 1, wherein loading the load plan comprises a source data extract (SDE) phase, a source independent load (SIL) phase, and a post load process (PLP) phase (Gilder [0015]: “In another exemplary embodiment, a remote data collection method includes receiving a request for remote data collection to extract data from a data source; extracting the data in a non-intrusive manner from the data source using a two phase process comprising a reconciliation phase and a collection phase; and transmitting one of an entire set and a subset of the extracted data based on the request. … The remote data collection method can further include performing the reconciliation phase to determine what data to extract from the data source, to determine how to extract the data from the data source, and to define a current collection object for extracting the data from the data source; and performing the collection phase to synchronize data between the data source and the shadow database, to process the data in the shadow database, and to send the processed data.” Here, the source extraction phases are similar to the collection phase and post load phase is similar to the reconciliation phase.).
Regarding claim 5, the method according to claim 4, wherein the source data extract (SDE) phase comprises extracting data from one or more source systems and loading one or more staging tables (Gilder [0021]: The method can further include extracting a table and a column definition from the collection definitions; matching a requested table and column definition with a table and column of at least one of the data source, the local shadow database and a server data source.).
Regarding claim 6, the method according to claim 5, wherein the source independent load (SIL) phase comprises loading the one or more staging tables to one or more dimension tables and/or fact tables (Castellanos [0049]: In contrast to the way ETL is normally done in data warehousing (where data extracted from the source(s) lands into a staging area and a single transformation stage maps it into the target warehouse tables), exemplary embodiments use a two-phased transformation stage (shown as transformation phase 1 and transformation phase 2).  This two-phased transformation is the result of a data independence requirement where the events monitored in the underlying systems are mapped to data changes (first phase of the transformation) and from those to process progression (second phase of the transformation). This data independence shields the process warehouse from changes in the IT infrastructure.  In addition, it is common that process steps manipulate business data so the two-phased transformation becomes natural.).
Regarding claim 7, the method according to claim 5, wherein a post load process (PLP) phase comprises loading data into one or more aggregate tables (Castellanos [0050]: As discussed in more detail below, IT event logs 410 (shown as log 1 to log N) are coupled to a staging area 420 that includes landing tables 435, image tables 440, and intermediate tables 445.  Load from the staging area 420 is stored in process data ware house 450 after transformation (i.e., execution of the physical mappings).  The staging area is in communication with the repository 460 of a business process modeling tool (e.g., HP's Business Process Intelligence (BPI)).  The repository stores the high level mappings (i.e., IT event to business data mappings 470 and business data to process execution data mappings 475) that are used as input to the mapping generation 480 that feeds the two transformation phases with the appropriate mappings.).
Regarding claim 8, the method according to claim 1, wherein the load plan corresponds to a subset of fact tables to be populated in the data warehouse (Castellanos [0063]: “To implement the two-phased transformation, exemplary embodiments use intermediate tables 445 whose purpose is to stage the output of the first transformation phase to be used as input for the second transformation phase.  These tables have a same or similar schema as their counterpart business data tables in the process data warehouse.  Therefore, the same DDL used to create those tables is used for the creation of the intermediate ones.  In contrast to the other two sets of tables (i.e., landing and image) which are populated by copying data using an SQL statement of the form INSERT INTO table SELECT attributes FROM source_table|landing_table, the intermediate tables are populated by the execution of the physical mappings from IT events to business data changes (first phase).” Here, the intermediate tables are similar to the subset of tables.).
Regarding claim 9, the method according to claim 8, wherein the load plan is an executable object configured to organize a plurality of tasks based on a pre-defined order of the subset of fact tables to be loaded (Gilder [0094]: This is useful in hosted environments where a single server may host multiple implementations of a LOB process or where a single LOB application may use multiple databases or where a remote site may use multiple LOB applications and wish to collect from all of the LOB data sources.  The DCT process 1100 is abstracted from the implementation specifics of the local LOB database 206 or machine thus allowing a single local agent to perform the entire set of data collection tasks.).
Regarding claim 10, the method according to claim 1, wherein design time dependencies are addressed separately from run time dependencies (Gilder [0079]: This feature allows the local user to perform the "Run Now" command and other remote data collection management features from within the LOB application menu system.  During operation, a local user can be working within the LOB application 208 and decide to send the current data to the DC, using the LOB add-in process 512.  For example, in one exemplary embodiment of the invention the local user can select the File menu in the LOB application 208, then selecting the add-in menu called "Run Collection Now" they can manually trigger the data collection process to run immediately.  Alternatively, the command location, text and function can be a configurable component defined by the definition files and is compatible with the LOB add-in extension method for that particular LOB product.  This add-in model allows the user to control when data is collected by directing the system 200 much the same as the tray tool 510 is used.).
Regarding claim 11, the method according to claim 1, wherein the load plan is stored in a load plan folder in a data integrator repository of the computer system (Gilder [0052]: These definition objects are serialized and stored as database records in the configuration database 212 and are retrieved by a definition server 216.  The update configuration metadata commands are defined by records that contain "pointers" or references to code component files that are stored in directories on the server's file system which contain new client code "versions".  The update metadata commands are stored in the configuration database 212 and retrieved by an update server 218.  The definition and update objects can be sent automatically from the data center 206 to the remote site 204 to update the existing code and collection process rules at the remote client agent 202.).
Regarding claim 12, the method according to claim 1, further comprising displaying, on a user interface, one or more pre-defined load plans comprising a plurality of loading sequences and a plurality of dependencies for a plurality of different types of source systems and fact groups for loading into the data warehouse (Gilder [0097]: n additional aspect of this invention is the ability to support data collection and or display on modern mobile digital devices such as smart phones, tablets or personal digital assistants (PDAs) and the like.  The ability to collect flat files or structured storage across device types in a two way data replication and synchronization scenario enables mobile users to stay up to date with both centralized data sources as well as other remote systems and or mobile users.  The dynamic ad hoc nature of the system allows even homogenous devices which have dissimilar data sets stored within supported data sources to make a comparison that identifies the commonality, the differences and exchange requested information between them anytime.).
Regarding claim 13, Gilder teaches, a non-transitory computer-readable medium comprising instructions which, when executed by one or more processors of a computer system, causes the one or more processors to generate a load plan used to load data from a data source into a data warehouse (Gilder [0014]: a processor communicatively coupled to the network interface and the connection; and memory storing instructions for remote data collection that, when executed, cause the processor to: receive a request to extract data from the data source;), the instructions comprising:
receive one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse (Gilder [0099]: Yet another aspect of the invention includes the idea of a "database repeater" or a "dynamic ETL" to move data from one LOB system to another of the same or different type using a combination of the unique features.  This improves upon existing "Extract Transform and Load" (ETL) systems that have a fixed taxonomy and fixed understanding of what data inputs come in and how they are mapped or transformed into a combined data source, typically a data warehouse.  The system's ability to use a dynamic command language to work on dynamic data sets and extract, compare and replicate them including handling different data source schema variances at the source and dynamically creating compatible destination consolidation sources.”), one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources (Gilder [0103]: These definitions may be stored as records in a definition server database 212 which can contain definitions for multiple sites, groups of sites, multiple LOB applications at a set of sites and for multiple collection customers.  The definition records may be stored in the definition server with one definition record per Zor (or type of remote collection customer) for each local LOB database 206 or table to collect from and or for specific "edge case" schema variation or local operating condition.); and
Gilder does not clearly teach, configure one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies; However, Castellanos [0013] teaches, “One exemplary embodiment for business process warehousing uses a set of predefined templates.  The templates capture semantics of transformation from events in an IT infrastructure captured in logs to business data changes.  Other templates capture semantics of the transformation from business data changes to process execution data.  These templates correspond to two phases of the transformation process.  In each phase there are two levels of mapping: logical mappings and physical mappings.  Both mappings are prescriptive but the first ones are agnostic with respect to the ETL implementation language whereas the latter ones are not since they are already executable.”  
wherein each of the plurality of predefined load plan components specifies one or more tasks (Castellanos [0097]: tasks necessary for executing) indicative of how data is to be loaded (Castellanos [0003]: One aspect of the database systems is an Extract-Transform-Load (ETL) process.  This process extracts data from a source, transforms the data for operational requirements, and then loads the data into the database or data warehouse.) between the one or more data sources and the data warehouse (Castellanos [0026]: Exemplary embodiments in accordance with the invention automate the design and implementation of ETL of business process executions.  The source data consists of logs of IT events that indicate the start and completion of the activities of the business process performed on the underlying IT infrastructure.  Exemplary embodiments provides methods and systems to interpret and correlate these IT events.  The target is the data warehouse where the process execution data will be loaded (called process warehouse).  The schema of the data warehouse is designed to allow querying of task and process execution data for process monitoring, reporting, and analysis.  To load the process warehouse, the source data undergoes some transformations.  Exemplary embodiments construct predefined generic templates that embody the semantics of the transformations.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Gilder et al. to the Castellanos et al.’s system by adding the feature of transforming data. Ordinary skilled artisan would have been motivated to do so to provide Gilder’s system with enhanced data transfer. (See Castellanos [0003], [0056] and [0104]). In addition, the references (Gilder and Castellanos) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. This close relation suggests a high expectation of success when combined.
Regarding claim 14, the computer-readable medium according to claim 13, wherein the load plan is stored in a load plan folder in a data integrator repository of the computer system (Gilder [0098]: A significant aspect of the invention is the ability to replicate data between systems including new "cloud" or Software-as-a-Service (SaaS) systems including "data forwarding" from existing legacy devices by integrating them with cloud based data consolidation systems.  Of particular note is the ability for the invention to include other cloud based systems as data sources via the support of WebService as data source.  Thus a hybrid cloud architecture can be supported between legacy LOB systems by replicating or sending their data to new cloud systems and or collect from multiple cloud systems into a single cloud system.).
Regarding claim 15, the computer-readable medium according to claim 13, wherein the data warehouse comprises an extract, transform, load (ETL)-based data warehouse  (Gilder [0099]: Yet another aspect of the invention includes the idea of a "database repeater" or a "dynamic ETL" to move data from one LOB system to another of the same or different type using a combination of the unique features.  This improves upon existing "Extract Transform and Load" (ETL) systems that have a fixed taxonomy and fixed understanding of what data inputs come in and how they are mapped or transformed into a combined data source, typically a data warehouse.  The system's ability to use a dynamic command language to work on dynamic data sets and extract, compare and replicate them including handling different data source schema variances at the source and dynamically creating compatible destination consolidation sources.”).
Regarding claim 16, the computer-readable medium according to claim 13, wherein loading the load plan comprises a source data extract (SDE) phase, a source independent load (SIL) phase, and a post load process (PLP) phase (Gilder [0015]: “In another exemplary embodiment, a remote data collection method includes receiving a request for remote data collection to extract data from a data source; extracting the data in a non-intrusive manner from the data source using a two phase process comprising a reconciliation phase and a collection phase; and transmitting one of an entire set and a subset of the extracted data based on the request. … The remote data collection method can further include performing the reconciliation phase to determine what data to extract from the data source, to determine how to extract the data from the data source, and to define a current collection object for extracting the data from the data source; and performing the collection phase to synchronize data between the data source and the shadow database, to process the data in the shadow database, and to send the processed data.” Here, the source extraction phases are similar to the collection phase and post load phase is similar to the reconciliation phase.).
Regarding claim 17, Gilder teaches, a system for generating a load plan used to load data from a data source into a data warehouse, the system comprising:
one or more processors; and a memory storing a set of instructions which when executed by the one or more processors causes the one or more processors to (Gilder [0014]: a processor communicatively coupled to the network interface and the connection; and memory storing instructions for remote data collection that, when executed, cause the processor to: receive a request to extract data from the data source;):
receive one or more data source definitions each specifying one or more data sources from which to load data into a data warehouse (Gilder [0099]: Yet another aspect of the invention includes the idea of a "database repeater" or a "dynamic ETL" to move data from one LOB system to another of the same or different type using a combination of the unique features.  This improves upon existing "Extract Transform and Load" (ETL) systems that have a fixed taxonomy and fixed understanding of what data inputs come in and how they are mapped or transformed into a combined data source, typically a data warehouse.  The system's ability to use a dynamic command language to work on dynamic data sets and extract, compare and replicate them including handling different data source schema variances at the source and dynamically creating compatible destination consolidation sources.”), one or more fact groups associated with the one or more data sources, and one or more dimension groups associated with the one or more data sources (Gilder [0103]: These definitions may be stored as records in a definition server database 212 which can contain definitions for multiple sites, groups of sites, multiple LOB applications at a set of sites and for multiple collection customers.  The definition records may be stored in the definition server with one definition record per Zor (or type of remote collection customer) for each local LOB database 206 or table to collect from and or for specific "edge case" schema variation or local operating condition.); and
Gilder does not clearly teach, configure one or more phases with one or more of a plurality of predefined load plan components based on the one or more data sources of the data source definition satisfying one or more design dependencies; However, Castellanos [0013] teaches, “One exemplary embodiment for business process warehousing uses a set of predefined templates.  The templates capture semantics of transformation from events in an IT infrastructure captured in logs to business data changes.  Other templates capture semantics of the transformation from business data changes to process execution data.  These templates correspond to two phases of the transformation process.  In each phase there are two levels of mapping: logical mappings and physical mappings.  Both mappings are prescriptive but the first ones are agnostic with respect to the ETL implementation language whereas the latter ones are not since they are already executable.”
wherein each of the plurality of predefined load plan components specifies one or more tasks (Castellanos [0097]: tasks necessary for executing) indicative of how data is to be loaded (Castellanos [0003]: One aspect of the database systems is an Extract-Transform-Load (ETL) process.  This process extracts data from a source, transforms the data for operational requirements, and then loads the data into the database or data warehouse.) between a data source and a data warehouse (Castellanos [0026]: Exemplary embodiments in accordance with the invention automate the design and implementation of ETL of business process executions.  The source data consists of logs of IT events that indicate the start and completion of the activities of the business process performed on the underlying IT infrastructure.  Exemplary embodiments provides methods and systems to interpret and correlate these IT events.  The target is the data warehouse where the process execution data will be loaded (called process warehouse).  The schema of the data warehouse is designed to allow querying of task and process execution data for process monitoring, reporting, and analysis.  To load the process warehouse, the source data undergoes some transformations.  Exemplary embodiments construct predefined generic templates that embody the semantics of the transformations.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Gilder et al. to the Castellanos et al.’s system by adding the feature of transforming data. Ordinary skilled artisan would have been motivated to do so to provide Gilder’s system with enhanced data transfer. (See Castellanos [0003], [0056] and [0104]). In addition, the references (Gilder and Castellanos) teach features that are analogous art and they are directed to the same field of endeavor, such as databases. This close relation suggests a high expectation of success when combined.
Regarding claim 18, the system according to claim 17, wherein the load plan is stored in a load plan folder in a data integrator repository of the system  (Gilder [0098]: A significant aspect of the invention is the ability to replicate data between systems including new "cloud" or Software-as-a-Service (SaaS) systems including "data forwarding" from existing legacy devices by integrating them with cloud based data consolidation systems.  Of particular note is the ability for the invention to include other cloud based systems as data sources via the support of WebService as data source.  Thus a hybrid cloud architecture can be supported between legacy LOB systems by replicating or sending their data to new cloud systems and or collect from multiple cloud systems into a single cloud system.).
Regarding claim 19, the system according to claim 17, wherein the data warehouse comprises an extract, transform, load (ETL)-based data warehouse (Gilder [0099]: Yet another aspect of the invention includes the idea of a "database repeater" or a "dynamic ETL" to move data from one LOB system to another of the same or different type using a combination of the unique features.  This improves upon existing "Extract Transform and Load" (ETL) systems that have a fixed taxonomy and fixed understanding of what data inputs come in and how they are mapped or transformed into a combined data source, typically a data warehouse.  The system's ability to use a dynamic command language to work on dynamic data sets and extract, compare and replicate them including handling different data source schema variances at the source and dynamically creating compatible destination consolidation sources.”).
Regarding claim 20, the system according to claim 17, wherein loading the load plan comprises a source data extract (SDE) phase, a source independent load (SIL) phase, and a post load process (PLP) phase (Gilder [0015]: “In another exemplary embodiment, a remote data collection method includes receiving a request for remote data collection to extract data from a data source; extracting the data in a non-intrusive manner from the data source using a two phase process comprising a reconciliation phase and a collection phase; and transmitting one of an entire set and a subset of the extracted data based on the request. … The remote data collection method can further include performing the reconciliation phase to determine what data to extract from the data source, to determine how to extract the data from the data source, and to define a current collection object for extracting the data from the data source; and performing the collection phase to synchronize data between the data source and the shadow database, to process the data in the shadow database, and to send the processed data.” Here, the source extraction phases are similar to the collection phase and post load phase is similar to the reconciliation phase.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bhattacharjee, US 2018/0089262, Dynamic Resource Allocation for common storage query
Gilder, US 2014/0040182, Systems and Methods for collection and consolidation of heterogeneous remote business data using dynamic data handling
Adendorff, US 2002/0099563, Data Warehouse System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154